[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO CONSOLIDATE
The motions to consolidate the cases of George Rosado vs. Bridgeport Roman Catholic Diocese, Docket No. CV93-302072; Jamie Belleville vs. Bridgeport Roman Catholic Diocese, Docket No. CV93-301286; and James Krug vs. Bridgeport Roman Catholic Diocesan Corporation, Docket No. CV93-301094 are denied. The motions are denied without prejudice to the parties' raising the consolidation issue with the presiding judge of civil when these cases are assigned a week certain for trial.
The defendants wish to consolidate these cases so that all the negligent supervision claims against Bishop Curtiss and the Roman Catholic Diocese of Bridgeport can be tried together. The defendants contend the negligent supervision claims have common issues of law and fact. The plaintiffs seek damages for sexual abuse and negligent supervision. Based on the prior rulings of this court (S. Freedman, J. and Levin, J.), the various sexual abuse claims must be tried separate and apart from the negligent supervision claims. A decision as to the consolidation of the negligent supervision claims should be made closer to trial so that the court can better assess the use of judicial resources and the benefit and harm of a consolidated trial.
The motions to consolidate are denied.
THIM, JUDGE